Title: From James Madison to James Riley, 28 December 1818
From: Madison, James
To: Riley, James


Sir
Montpellier Decr. 28. 1818
I have recd. your letter of the 19. and have looked over the printed Statement of Mr. Simpson which it enclosed.
I leave to the files of the Dept. whatever information may concern the facts of his case, as more to be relied on than my memory. I say very cheerfully however that during the periods of my public service at Washingto[n] Mr. Simpson was always regarded as a faithful and very useful agent of the U.S. His compensation being understood to be fixed by law questions as to its increase were of course precluded, however inadequate it might be deemed, especially after the prohibition to engage in trade. I hope your health & Constn: are perfectly restored from the effect of your suffering’s in Africa, & tender you my friendly respects
